Park, C. J.
The question in this case is, whether the judge of the Superior Court, holding the October civil term of the court in Pairfield County, had power to adjourn the court to the 5th day of January following, for the purpose of completing the hearing of the present case, when there was another civil term of the same court to bo lioldeu by law on the second *34Tuesday of December. It appears that the adjournment was made without any agreement of the parties, though without any objection made at the time; but that, when the day to which the court was adjourned arrived, and the judge was about to proceed with the hearing, the counsel for the defendants protested against the proceeding, and claimed that the judge had no further jurisdiction of the case, on the ground that the adjournment of the October term to a time beyond the commencement of the December term was unauthorized by law, and consequently of no effect. But the judge decided to go on and hear the case, which was done; and the question is, whether ho had power to do so.
It sometimes happens that during the session of a court, the parties to a cause pending in it agree that the judge hold, ing the court may hear the case after the term shall have ended, and render judgment as of the term. But in such cases the judge derives his authority in the matter from the agreement of the parties, and not from any supposed continuance of the term. But that was not this case. Here there was no agreement that the judge might hear the case after the close of the term. The judge himself did not treat it as such a case, but attempted to adjourn the court itself to the time fixed for taking up the trial, and he went on with the trial against the protest of the defendants, and wholly upon his supposed authority to adjourn the October term of the court into, or beyond, the December civil term of the same court. •
We think this could not be done. ' The regular terms of the Superior Court are fixed by statute to commence at definite times, and all cases continued in the court go from one term to another in regular succession, which could not be done if one civil term could be carried into or beyond another term of the same character. Although all the causes pending in the court might be continued by order of the court, exeept certain specified ones, still the judge continues to have control over his orders and judgments during the term, and while it continues he may revoke them as occasion may require. This is every day’s practice. The' business of the court could not he successfully carried on unless the judge had this control *35over his own orders and decrees during the term. Hence, if the October term of tbe court in this case was in existence on the 5th day of January, 1875, all the entries of causes continued to the December term, 1874, might have been revoked, and the causes brought back into the docket of the court. Suppose this had been done, and suppose that some of the cases which had been continued had been tiled at the December term, what would have become of them, and what would have become of the December term ? It is easy to see that a judge would have it in his power in such a case to nullify, in effect, not only the next succeeding term, but many succeeding terms, so far as the old cases are concerned, by continuing his own term; for if lie can continue one case with his term, he can just as well continue all the cases upon the docket. And if there were no other objection, it is manifest that great confusion would result from such a practice. If one term can thus be continued, so could all the terms in the county, and the result would be that many regular terms of the same court might be in existence at the same time in the same county, and it would be impossible to know to what term a case belonged. We are satisfied that one regular civil term of the court cannot be continued after the time prescribed for the commencement of another regular civil term in the same county.
This conclusion does not apply to terms of different character. One criminal term may be continued beyond, and may be in existence after, the beginning of a regular civil term, and so a civil term may run into or beyond a criminal term of the same court in the same county.
The view we have taken of this question renders it unnecessary to consider the other questions in the case.
A new trial is advised.
In this opinion the other judges concurred.